DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/2021 has been entered.
Terminal Disclaimer
The instant application is subject to the Terminal Disclaimer filed by applicant on 1/7/2021 with regard to prior patent U.S. 10,321,126.  As application is subject to Terminal Disclaimer, the previous Double Patenting rejections are rendered moot and withdrawn.
Response to Amendment
Regarding claims 3, 8 and 17-19, the claims have been amended to remedy the rejections of the claims made under 35 U.S.C. 112(b) and as such the rejections have been withdrawn. 
Response to Arguments
Applicant's arguments filed 12/21/2021 regarding rejections made under 35 U.S.C. 112(a) written description have been fully considered but they are not persuasive.
Regarding claim 21, applicant argues that paragraph 90 of applicant’s specification provides support for the limitation, “wherein the POV of the tip of the at least one input device includes an offset from the position and orientation of the tip of the at least one input device” 
The essential goal of the written description requirement is to clearly convey the information that an applicant has invented the claimed subject matter, and demonstrate the applicant was in possession of the invention claimed.  An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention.  (See MPEP 2163).  Applicant’s argument that relies upon an assumption that one of ordinary skill in the art would understand the POV of the tip of the at least one input device including an offset from the position and orientation of the tip of the at least one input device, without clearly conveying the disclosed limitation within the specification is therefore misplaced.  The specification does not provide written support for an offset from the tip as claimed.  Paragraph 90 of applicant’s specification discloses the POV of the camera may be specified by the location and orientation of a tip of the user input device, and in some embodiments the POV of the camera may be based on the position or orientation of the user input device but POV may include an offset from the position or orientation of the user input device.  The specification makes a distinction between the position or orientation of the user input device and the location and orientation of the tip of the user input device, but only connects the use of the offset to the position or orientation of the user input device.  The specification does not provide the connection between the offset of the tip location with the use of an offset, which is instead assumed by applicant as something one of ordinary skill in the art would have concluded.  There is no other indication that the applicant had possession of the missing details .  
Applicant’s arguments, see applicant’s arguments filed 12/21/2021, with respect to the rejection(s) of claim(s) 1, 6 and 13 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Smoot.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 21, the claim recites “wherein the POV of the tip of the at least one input device includes an offset from the position and orientation of the tip of the at least one input device” which does not have support within applicant’s specification.  Paragraph 90 of applicant’s specification filed 4/25/2019 provides the POV of the camera may include an offset from the position and or orientation of the user input device, but does not provide any support for the POV of the tip of the input device as including an offset from the position of the tip of the input device as claimed.  As such, the claim recites new matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horan et al. (US 2011/0210962 A1) in view of Mandella et al. (US 2012/0038549 A1) and further modified by Smoot et al. (US 2013/0002815 A1).
Regarding claim 13, Horan discloses: 
A system (Par. 23 of Horan: method and system for effectively and flexibly recording media within a virtual world; Also Fig. 1 and Par. 31 discloses hardware and software configuration of system 100) comprising:
At least one display (Fig. 1 and Par. 31 of Horan: display device or monitory 170);
At least one input device (Par. 32 of Horan: I/O interface 190 used for input-output of user I/O devices for interacting with virtual world (VW)); and
A processor coupled to the at least one display and the at least one input device, wherein the processor is configured to: (Fig. 1 and Par. 31 of Horan: CPU performing computation processing, running code or software to perform virtual world related functions; Also Par. 35 discussing CPU 130 shown in Fig. 1)
Activate a first mode of operation in response to first user input interacting with a virtual three dimensional (3D) scene rendered on a display from a user’s point of view (POV), (Par. 34 of Horan: display virtual world including 3D shape model data on display 170; Figs. 2-5 and Par. 39 discloses screen shots of display or window 210 of virtual world rendered or generated by virtual world generator module; Par. 35: user via I/O interface to insert one or more movie recorders into the virtual world – i.e. first mode; Fig. 3 and Par. 43: display or window 210 after user has moved their avatar; Alternatively, Par. 45: user requesting HUD display in response to user selecting, e.g. right clicking on a particular camera, which is a user input to activate a first mode)
wherein the first user input is via the at least one input device, (Par. 34 of Horan: client computer 106 receives an input from keyboard, mouse or the like through the I/O interface, and avatar moves according to the received input; Par. 35: user via I/O interface to insert one or more movie recorders into the virtual world; Par. 45: right clicking on particular camera and selecting “Open HUD Control Panel” selection from displayed context menu) 
wherein the first mode of operation enables the at least one user input device to trigger capture of virtual two dimensional (2D) images within the virtual 3D scene based on a POV of [a user controllable element] (Fig. 3 and Par. 43 of Horan: movie recorder 230 oriented and positioned 231 such that a virtual world object 304 is being viewed through the camera 240, shown as element 314 in viewfinder 310 using data in texture render buffer to render virtual world and scene 214 as provided in viewfinder 310; Par. 44: user allowed to provide input to operate movie recorder 230 in virtual world by pressing button 346 on back of camera 240 to instruct or command movie recorder module to start and stop recording of moving images), and 
wherein the POV of the  [user controllable element] is independent of the user’s POV (Par. 35 of Horan: movie recorders 176, 178 may be positioned independently of the position 128 of the user's avatar and of each other; Par. 36: user may independently set orientation 126 of each camera 120; Par. 41: user’s avatar 220 moved in world/scene 214 while movie recorder 230 is positioned 231 independently of the movement of user’s avatar 222, allowing user to position the movie recorder 230 at a location in the scene or world and move avatar in front of movie recorder  to be recorded; Figs. 4-5 and Par. 45 discloses HUD view image generated in response to user selecting a camera in the virtual world by clicking a particular camera and requesting HUD – showing independent POVs of user from avatar position shown in rendered scene 210 vs. POV of movie recorder 230 shown as 454 in Fig. 5);
determine a virtual 2D frame of the virtual 3D scene based on the POV of the [user controllable element] (Fig. 5 and Par. 45 of Horan: Par. 54: rendering frames shown in viewfinder of recorder – where Fig. 5 shows 2D frame of captured image; Also Par. 58: the movie recorders are located at 3D location within the VW, orientated with a particular focus direction, and then fixed in this position during recording); and
capture virtual 2D images based on the virtual 2D frame responsive to second user input via the at least one input device (Par. 44 of Horan: user allowed to provide input to operate movie recorder 230 in virtual world by pressing button 346 on back of camera 240 to instruct or command movie recorder module to start and stop recording of moving images; Fig. 5 and Par. 47: the HUD 450 includes a button 462 to start recording and a button 464 to stop recording, where user may operate buttons 462 and 464, or snapshot button 468; Par. 50: user clicks on still image button, where Par. 34 discloses client computer 106 receives an input from keyboard, mouse or the like through the I/O interface)
	In other words, Horan discloses the user controllable element as a user input device, wherein the user input device comprises at least one accelerometer and at least one gyroscope.  The missing element of the limitation from Horan is basing the obtained point of view of the virtual camera on the tip the user input device.  In other words, modifying Horan by using an user I/O device that utilizes the tip of the user I/O device for obtaining an orientation and location to control the virtual camera (i.e. based on the POV of the tip of the at least one input device).  
	Mandella is relied upon for teaching a user input device having a location and orientation used as input for interacting with a virtual three-dimensional scene.  In particular, Mandella discloses:
	At least one input device comprising at least one accelerometer and at least one gyroscope (Par. 64 of Mandella: suitable relative motion sensors for interface include accelerometers and gyros, placed on-board an item for producing data indicative of change in translation and rotation; Par. 336: phone 104 equipped with relative motion sensor 316, which is a compound inertial sensor including gyroscopes and accelerometers)
	First user input interacting with a virtual three dimensional (3D) scene rendered on a display, including a user controllable element as a user input device (Fig. 18 and Par. 366-367 of Mandella: gamer 102 moves phone 104 in real 3D environment 302 to get optical axis 152 in gaming coordinates and recovered as 275 in game or application coordinates, where game application displays machete 328 in form of blade to facilitate the task; Par. 368: overlap world or gaming coordinates with application coordinates in one-to-one with motion in gaming environment 252; Also Par. 267: application using driver of display screen to display to user a virtual phone 104’ in absolute pose that mirrors the absolute pose of 104 in world coordinates, displayed in 3D digital space)
	In other words, the modification teaches a user input device for manipulating the orientation and location of a virtual graphical object based on spatial orientation and location as provided by Mandella, where the virtual graphical object tied to the user input device has a POV, such as the virtual camera taught by Horan.  
	Both Horan and Mandella are directed to user interfaces for manipulating virtual objects within a 3D digital environment.  Furthermore, it would have been obvious to one of ordinary skill in the art to modify the virtual environment allowing user control of a virtual camera to obtain images within the virtual world provided by Horan, by incorporating input control of a virtual object based on a handheld device movement in real world space as provided by Mandella, using known electronic interfacing and programming techniques. The modification results in an improved virtual environment user interface by allowing for more intuitive user controls based on real world movements of a handheld device, rather than a more constricting, 
Smoot discloses: 
 Utilizing the tip of at least one input device as input (Par. 13 of Smoot: tracking X, Y, and Z locations of tip of wand; Fig. 4 and Par. 55: user given drawing instrument which is a controller able to track in 3D space in front of screen, where tracking is done by use of coil on tip of wand 370, including switch on wand to start drawing; Paras. 56-57 tracking of movement of the wand 370 or its tip in the 3D space)
It would have been obvious to one of ordinary skill in the art to modify the virtual environment allowing user control of a virtual camera to obtain images within the virtual world provided by Horan, incorporating input control of a virtual object based on a handheld device movement in real world space as provided by Mandella, by utilizing the tip of the device to obtain user input as provided by Smoot, 
Regarding claim 1, the system of claim 13 performs the computer implemented method of claim 1.  As such, claim 1 is rejected based on the same rationale as claim 13 set forth above.
Regarding claim 6, Horan discloses:
A non-transitory computer readable memory medium storing programming instructions executable by a processor to perform a method (Par. 23 of Horan: method and system for effectively and flexibly recording media within a virtual world; Also Fig. 1 and Par. 31 discloses hardware and software configuration of system 100; Par. 59: one or more modules of computer program instructions encoded on a computer-readable medium for execution by, or to control the operation of, a data processing apparatus).  
	Further regarding claim 6, the instructions perform the same method as recited in claim 1.  As such, claim 6 is further rejected based on the same rationale as claim 1 set forth above. 
Regarding claim 15, Horan further discloses:
Wherein to capture the virtual 2D images, the processor is further configured to capture a sequence of virtual 2D images (Par. 28 of Horan: when movie recorder is operated to record, every time scene is rendered, data in texture render buff4er saved to a file, and when movie recorder module is instructed to stop recording, individual image files combined into image file, such as Motion-JPEG file and combined with audio to produce media file such as movie or video; Fig. 4 shows displayed 2D image; Par. 41: movie recording; Fig. 1 and Paras. 31 and 35 discloses CPU performing processing)
Regarding claim 2, the system of claim 15 performs the computer implemented method of claim 2.  As such, claim 2 is rejected based on the same rationale as claim 15 set forth above.
Regarding claim 7, the additional limitations of claim 7 perform the additional method limitations recited by claim 2.  As such, claim 7 is further rejected based on the same rationale as claim 2 set forth above.
Regarding claim 8, the limitations included from claim 6 are rejected based on the same rationale as claim 6 set forth above and incorporated herein.  Further regarding claim 8, Horan further discloses:
Wherein the POV of the [user controllable element] is an initial POV (Par. 58 of Horan: movie recorders at 3D location within VW with a particular focus direction);
Wherein to capture the sequence of virtual 2D images, the processor is further configured to dynamically change the initial POV based on a user specified path, thereby generating a set of POVs based on the user specified path (Par. 58 of Horan: the movie recorder may be positioned upon a virtual boom, and the boom may be moved similar to a physical world camera to record differing parts of a scene or a scene from differing angles/orientations, or follow user’s avatar movement keeping avatar in recorded frame to pan about a scene in VW to follow the avatar – i.e. user specified path; Fig. 1 and Paras. 31 and 35 discloses CPU performing processing)
Mandella discloses:
	An initial location and direction of the user input device, and changing direction of user controllable element using user specified path of user input device (Par. 18 and Par. 366-367 of Mandella: gamer 102 moves phone 104 in real 3D environment 302 to get optical axis 152 in gaming coordinates and recovered as 275 in game or application coordinates, where game application displays machete 328 in form of blade to facilitate the task; Par. 368: overlap world or gaming coordinates with application coordinates in one-to-one with motion in gaming environment 252; Also Par. 267: application using driver of display screen to display to user a virtual phone 104’ in absolute pose that mirrors the absolute pose of 104 in world coordinates, displayed in 3D digital space) 
Both Horan and Mandella are directed to user interfaces for manipulating virtual objects within a 3D digital environment.  Furthermore, it would have been obvious to one of ordinary skill in the art to modify the virtual environment allowing user control of a virtual camera to obtain images within the virtual world provided by Horan, by incorporating input control of a virtual object based on a handheld device movement in real world space as provided by Mandella, using known electronic interfacing and programming techniques. The modification results in an improved virtual environment user interface by allowing for more intuitive user controls based on real world movements of a handheld device, rather than a more constricting, and less direct controller such as a mouse or keyboard, providing easier user controls of virtual objects.  Furthermore, the modification merely substitutes one known type of user input controller for another, to obtain predictable results of using a gesture based controller in 3D real world space for moving virtual elements in a virtual environment displayed to the user.  
Smoot discloses: 
 Utilizing the tip of at least one input device (Par. 13 of Smoot: tracking X, Y, and Z locations of tip of wand; Fig. 4 and Par. 55: user given drawing instrument which is a controller able to track in 3D space in front of screen, where tracking is done by use of coil on tip of wand 370, including switch on wand to start drawing; Paras. 56-57 tracking of movement of the wand 370 or its tip in the 3D space)
It would have been obvious to one of ordinary skill in the art to modify the virtual environment allowing user control of a virtual camera to obtain images within the virtual world Horan, incorporating input control of a virtual object based on a handheld device movement in real world space as provided by Mandella, by utilizing the tip of the device to obtain user input as provided by Smoot, using known electronic interfacing and programming techniques. The modification results in an improved system by allowing an easier to use device by utilizing a more intuitive end position for the user input device.  The modification also merely substitutes one known location for determining user input of a device for another known location, namely the tip, yielding predictable results of moving the user input control point to the end of a user wand or device for tracking location data and controlling virtual input.  
Regarding claim 3, Horan further discloses:
Wherein the POV of the [user controllable element] is an initial POV (Par. 58 of Horan: movie recorders at 3D location within VW with a particular focus direction);
Wherein to capture the sequence of virtual 2D images, the program instructions are further executable to dynamically change the initial POV based on a user specified path, thereby generating a set of POVs based on the user specified path (Par. 58 of Horan: the movie recorder may be positioned upon a virtual boom, and the boom may be moved similar to a physical world camera to record differing parts of a scene or a scene from differing angles/orientations, or follow user’s avatar movement keeping avatar in recorded frame to pan about a scene in VW to follow the avatar – i.e. user specified path)
Mandella discloses:
	An initial location and direction of the user input device, and changing direction of user controllable element using user specified path of user input device (Par. 18 and Par. 366-367 of Mandella: gamer 102 moves phone 104 in real 3D environment 302 to get optical axis 152 in gaming coordinates and recovered as 275 in game or application coordinates, where game application displays machete 328 in form of blade to facilitate the task; Par. 368: overlap world or gaming coordinates with application coordinates in one-to-one with motion in gaming environment 252; Also Par. 267: application using driver of display screen to display to user a virtual phone 104’ in absolute pose that mirrors the absolute pose of 104 in world coordinates, displayed in 3D digital space) 
Both Horan and Mandella are directed to user interfaces for manipulating virtual objects within a 3D digital environment.  Furthermore, it would have been obvious to one of ordinary skill in the art to modify the virtual environment allowing user control of a virtual camera to obtain images within the virtual world provided by Horan, by incorporating input control of a virtual object based on a handheld device movement in real world space as provided by Mandella, using known electronic interfacing and programming techniques. The modification results in an improved virtual environment user interface by allowing for more intuitive user controls based on real world movements of a handheld device, rather than a more constricting, and less direct controller such as a mouse or keyboard, providing easier user controls of virtual objects.  Furthermore, the modification merely substitutes one known type of user input controller for another, to obtain predictable results of using a gesture based controller in 3D real world space for moving virtual elements in a virtual environment displayed to the user.  
Smoot discloses: 
 Utilizing the tip of at least one input device (Par. 13 of Smoot: tracking X, Y, and Z locations of tip of wand; Fig. 4 and Par. 55: user given drawing instrument which is a controller able to track in 3D space in front of screen, where tracking is done by use of coil on tip of wand 370, including switch on wand to start drawing; Paras. 56-57 tracking of movement of the wand 370 or its tip in the 3D space)
Horan, incorporating input control of a virtual object based on a handheld device movement in real world space as provided by Mandella, by utilizing the tip of the device to obtain user input as provided by Smoot, using known electronic interfacing and programming techniques. The modification results in an improved system by allowing an easier to use device by utilizing a more intuitive end position for the user input device.  The modification also merely substitutes one known location for determining user input of a device for another known location, namely the tip, yielding predictable results of moving the user input control point to the end of a user wand or device for tracking location data and controlling virtual input.  
Regarding claim 17, Horan modified by Mandella further discloses: 
Wherein a user specified path is based on a path of the at least one input device through the 3D scene (Par. 18 and Par. 366-367 of Mandella: gamer 102 moves phone 104 in real 3D environment 302 to get optical axis 152 in gaming coordinates and recovered as 275 in game or application coordinates, where game application displays machete 328 in form of blade to facilitate the task; Par. 368: overlap world or gaming coordinates with application coordinates in one-to-one with motion in gaming environment 252; Also Par. 267: application using driver of display screen to display to user a virtual phone 104’ in absolute pose that mirrors the absolute pose of 104 in world coordinates, displayed in 3D digital space; Fig. 14 and Par. 298: trajectory 114 corresponding to point-of-view P trajectory 114’ represented internally by application in application coordinates, as well as Par. 316 discussing recovered trajectories 278,278’ corresponding to actual trajectories 114,114’ – shown in Fig. 14 as within 3D space in relation to screen 128; Also Fig. 18 and Par. 316 discloses trajectory 278’) 
Both Horan and Mandella are directed to user interfaces for manipulating virtual objects within a 3D digital environment.  Furthermore, it would have been obvious to one of ordinary skill in the art to modify the virtual environment allowing user control of a virtual camera to obtain images within the virtual world provided by Horan, by incorporating input control of a virtual object based on a handheld device movement in real world space as provided by Mandella, using known electronic interfacing and programming techniques. The modification results in an improved virtual environment user interface by allowing for more intuitive user controls based on real world movements of a handheld device, rather than a more constricting, and less direct controller such as a mouse or keyboard, providing easier user controls of virtual objects.  Furthermore, the modification merely substitutes one known type of user input controller for another, to obtain predictable results of using a gesture based controller in 3D real world space for moving virtual elements in a virtual environment displayed to the user.
Regarding claim 9, the limitations included from claim 8 are rejected based on the same rationale as claim 8 set forth above and incorporated herein.  Further regarding claim 9, Horan modified by Mandella further discloses:
Wherein the user specified path is based on a path of the user input device through the 3D scene (Par. 18 and Par. 366-367 of Mandella: gamer 102 moves phone 104 in real 3D environment 302 to get optical axis 152 in gaming coordinates and recovered as 275 in game or application coordinates, where game application displays machete 328 in form of blade to facilitate the task; Par. 368: overlap world or gaming coordinates with application coordinates in one-to-one with motion in gaming environment 252; Also Par. 267: application using driver of display screen to display to user a virtual phone 104’ in absolute pose that mirrors the absolute pose of 104 in world coordinates, displayed in 3D digital space; Fig. 14 and Par. 298: trajectory 114 corresponding to point-of-view P trajectory 114’ represented internally by application in application coordinates, as well as Par. 316 discussing recovered trajectories 278,278’ corresponding to actual trajectories 114,114’ – shown in Fig. 14 as within 3D space in relation to screen 128; Also Fig. 18 and Par. 316 discloses trajectory 278’) 
Both Horan and Mandella are directed to user interfaces for manipulating virtual objects within a 3D digital environment.  Furthermore, it would have been obvious to one of ordinary skill in the art to modify the virtual environment allowing user control of a virtual camera to obtain images within the virtual world provided by Horan, by incorporating input control of a virtual object based on a handheld device movement in real world space as provided by Mandella, using known electronic interfacing and programming techniques. The modification results in an improved virtual environment user interface by allowing for more intuitive user controls based on real world movements of a handheld device, rather than a more constricting, and less direct controller such as a mouse or keyboard, providing easier user controls of virtual objects.  Furthermore, the modification merely substitutes one known type of user input controller for another, to obtain predictable results of using a gesture based controller in 3D real world space for moving virtual elements in a virtual environment displayed to the user.
Regarding claim 4, Horan modified by Mandella further discloses: 
Wherein the user specified path is based on a path of the user input device through the 3D scene (Par. 18 and Par. 366-367 of Mandella: gamer 102 moves phone 104 in real 3D environment 302 to get optical axis 152 in gaming coordinates and recovered as 275 in game or application coordinates, where game application displays machete 328 in form of blade to facilitate the task; Par. 368: overlap world or gaming coordinates with application coordinates in one-to-one with motion in gaming environment 252; Also Par. 267: application using driver of display screen to display to user a virtual phone 104’ in absolute pose that mirrors the absolute pose of 104 in world coordinates, displayed in 3D digital space; Fig. 14 and Par. 298: trajectory 114 corresponding to point-of-view P trajectory 114’ represented internally by application in application coordinates, as well as Par. 316 discussing recovered trajectories 278,278’ corresponding to actual trajectories 114,114’ – shown in Fig. 14 as within 3D space in relation to screen 128; Also Fig. 18 and Par. 316 discloses trajectory 278’) 
Both Horan and Mandella are directed to user interfaces for manipulating virtual objects within a 3D digital environment.  Furthermore, it would have been obvious to one of ordinary skill in the art to modify the virtual environment allowing user control of a virtual camera to obtain images within the virtual world provided by Horan, by incorporating input control of a virtual object based on a handheld device movement in real world space as provided by Mandella, using known electronic interfacing and programming techniques. The modification results in an improved virtual environment user interface by allowing for more intuitive user controls based on real world movements of a handheld device, rather than a more constricting, and less direct controller such as a mouse or keyboard, providing easier user controls of virtual objects.  Furthermore, the modification merely substitutes one known type of user input controller for another, to obtain predictable results of using a gesture based controller in 3D real world space for moving virtual elements in a virtual environment displayed to the user.
Regarding claim 18, Horan further discloses:
Wherein the user further specifies a direction of a set of POVs with respect to the user specified path (Par. 41 of Horan: user is able to position movie recorder 230 at any location and set angular orientation; Par. 58: the movie recorder may be positioned upon a virtual boom, and the boom may be moved similar to a physical world camera to record differing parts of a scene or a scene from differing angles/orientations, or follow user’s avatar movement keeping avatar in recorded frame to pan about a scene in VW to follow the avatar – i.e. user specified path)
Furthermore, Mandella further discloses:
Wherein the user further specifies a direction of the set of POVs with respect to the user specified path (Fig. 14 and Par. 302 of Mandella: application 216 keeps track of corresponding vector 275 representing point-of-view P in application coordinates – shown in Fig. 14 along pat 278,278’; Par. 368: overlap world or gaming coordinates with application coordinates in one-to-one with motion in gaming environment 252)
Both Horan and Mandella are directed to user interfaces for manipulating virtual objects within a 3D digital environment.  Furthermore, it would have been obvious to one of ordinary skill in the art to modify the virtual environment allowing user control of a virtual camera to obtain images within the virtual world provided by Horan, by incorporating input control of a virtual object based on a handheld device movement in real world space as provided by Mandella, using known electronic interfacing and programming techniques. The modification results in an improved virtual environment user interface by allowing for more intuitive user controls based on real world movements of a handheld device, rather than a more constricting, and less direct controller such as a mouse or keyboard, providing easier user controls of virtual objects, while allowing a great degree of freedom of movement based on user preference.  
Regarding claim 10, the limitations included from claim 8 are rejected based on the same rationale as claim 8 set forth above and incorporated herein.  Further regarding claim 10, Horan further discloses:
Wherein the user further specifies a direction of the set of POVs with respect to the user specified path (Par. 41 of Horan: user is able to position movie recorder 230 at any location and set angular orientation; Par. 58: the movie recorder may be positioned upon a virtual boom, and the boom may be moved similar to a physical world camera to record differing parts of a scene or a scene from differing angles/orientations, or follow user’s avatar movement keeping avatar in recorded frame to pan about a scene in VW to follow the avatar – i.e. user specified path)
Furthermore, Mandella further discloses:
Wherein the user further specifies a direction of the set of POVs with respect to the user specified path (Fig. 14 and Par. 302 of Mandella: application 216 keeps track of corresponding vector 275 representing point-of-view P in application coordinates – shown in Fig. 14 along pat 278,278’; Par. 368: overlap world or gaming coordinates with application coordinates in one-to-one with motion in gaming environment 252)
Both Horan and Mandella are directed to user interfaces for manipulating virtual objects within a 3D digital environment.  Furthermore, it would have been obvious to one of ordinary skill in the art to modify the virtual environment allowing user control of a virtual camera to obtain images within the virtual world provided by Horan, by incorporating input control of a Mandella, using known electronic interfacing and programming techniques. The modification results in an improved virtual environment user interface by allowing for more intuitive user controls based on real world movements of a handheld device, rather than a more constricting, and less direct controller such as a mouse or keyboard, providing easier user controls of virtual objects, while allowing a great degree of freedom of movement based on user preference.  Furthermore, the modification merely substitutes one known type of user input controller for another, to obtain predictable results of using a gesture based controller in 3D real world space for moving virtual elements in a virtual environment displayed to the user.
Regarding claim 19, Horan modified by Mandella further discloses: 
Wherein the user specified path comprises a path of an object of interest (Par. 58 of Horan: camera to follow user’s avatar movement keeping avatar in recorded frame to pan about a scene in VW to follow the avatar – where avatar is object of interest)
Both Horan and Mandella are directed to user interfaces for manipulating virtual objects within a 3D digital environment.  Furthermore, it would have been obvious to one of ordinary skill in the art to modify the virtual environment allowing user control of a virtual camera to obtain images within the virtual world provided by Horan, by incorporating input control of a virtual object based on a handheld device movement in real world space as provided by Mandella, using known electronic interfacing and programming techniques. The modification results in an improved virtual environment user interface by allowing for more intuitive user controls based on real world movements of a handheld device, rather than a more constricting, and less direct controller such as a mouse or keyboard, providing easier user controls of virtual objects.  Furthermore, the modification merely substitutes one known type of user input 
Regarding claim 11, the limitations included from claim 8 are rejected based on the same rationale as claim 8 set forth above and incorporated herein.  Further regarding claim 11, Horan modified by Mandella further discloses: 
Wherein the user specified path comprises a path of an object of interest (Par. 58 of Horan: camera to follow user’s avatar movement keeping avatar in recorded frame to pan about a scene in VW to follow the avatar – where avatar is object of interest)
Both Horan and Mandella are directed to user interfaces for manipulating virtual objects within a 3D digital environment.  Furthermore, it would have been obvious to one of ordinary skill in the art to modify the virtual environment allowing user control of a virtual camera to obtain images within the virtual world provided by Horan, by incorporating input control of a virtual object based on a handheld device movement in real world space as provided by Mandella, using known electronic interfacing and programming techniques. The modification results in an improved virtual environment user interface by allowing for more intuitive user controls based on real world movements of a handheld device, rather than a more constricting, and less direct controller such as a mouse or keyboard, providing easier user controls of virtual objects.  Furthermore, the modification merely substitutes one known type of user input controller for another, to obtain predictable results of using a gesture based controller in 3D real world space for moving virtual elements in a virtual environment displayed to the user.
Regarding claim 14, Horan modified by Mandella and Smoot further discloses: 
wherein the first user input comprises a button click on the input device (Par. 41 of Smoot: tracking activated by button on wand 160)

	It would have been obvious to one of ordinary skill in the art to modify the virtual environment allowing user control of a virtual camera to obtain images within the virtual world provided by Horan, incorporating input control of a virtual object based on a handheld device movement in real world space as provided by Mandella, by utilizing the tip of the device to obtain user input as provided by Smoot and by including the button control user interface as further provided by Smoot, using known electronic interfacing and programming techniques. The modification results in an improved user interface by allowing easy access to user controls, such that a user can easily find an input using tactile responses rather than less direct visual graphics.  Furthermore, the modification merely substitutes one known type of user interface input button for another known type of user interface input button, yielding predictable results of providing a clickable button for performing a button-based operation within a virtual environment. 
Regarding claim 20, Horan modified by Mandella further discloses:
Wherein to capture the virtual 2D images, the processor is further configured to capture one or more virtual 2D images based on a user specified schedule (Par. 44 of Horan: user allowed to provide input to operate movie recorder 230 in virtual world by pressing button 346 on back of camera 240 to instruct or command movie recorder module to start and stop recording of moving images; Also Fig. 1 and Par. 31 discusses CPU performing computation processing, running code or software to perform virtual world related functions; Par. 35 discussing CPU 130 shown in Fig. 1)  
Regarding claim 5, the system of claim 20 performs the computer implemented method of claim 5.  As such, claim 5 is rejected based on the same rationale as claim 20 set forth above.
Regarding claim 12, the additional limitations of claim 12 perform the additional method limitations recited by claim 5.  As such, claim 12 is further rejected based on the same rationale as claim 5 set forth above.
Regarding claim 21, Horan modified by Mandella further discloses: 
Wherein the POV of the at least one input device includes an offset from the position and orientation of the at least one input device (Paras. 180-181 of Mandeal: POV of camera does not coincide with the COM of phone, and there is usually an offset vector defined to recover and properly report absolute pose of phone 104; Par. 234: fixed offset vector – see Fig. 5; Also Paras. 301, 315 and 336)
Both Horan and Mandella are directed to user interfaces for manipulating virtual objects within a 3D digital environment.  Furthermore, it would have been obvious to one of ordinary skill in the art to modify the virtual environment allowing user control of a virtual camera to obtain images within the virtual world provided by Horan, by incorporating input control of a virtual object based on a handheld device movement in real world space while accounting for additional spatial adjustments for better aligning processed data as provided by Mandella, using known electronic interfacing and programming techniques. The modification results in an improved virtual environment user interface by allowing for more intuitive user controls based on real world movements of a handheld device, rather than a more constricting, and less direct controller such as a mouse or keyboard, providing easier user controls of virtual objects, while accounting for alignment parameters of device for an improved processing and alignment of virtual data for more accurate results.  
Horan modified by Mandella does not explicitly teach the use of a tip of the at least one input device.
tip of at least one input device (Par. 13 of Smoot: tracking X, Y, and Z locations of tip of wand; Fig. 4 and Par. 55: user given drawing instrument which is a controller able to track in 3D space in front of screen, where tracking is done by use of coil on tip of wand 370, including switch on wand to start drawing; Paras. 56-57 tracking of movement of the wand 370 or its tip in the 3D space)
It would have been obvious to one of ordinary skill in the art to modify the virtual environment allowing user control of a virtual camera to obtain images within the virtual world provided by Horan, incorporating input control of a virtual object based on a handheld device movement in real world space as provided by Mandella, by utilizing the tip of the device to obtain user input as provided by Smoot, using known electronic interfacing and programming techniques. The modification results in an improved system by allowing an easier to use device by utilizing a more intuitive end position for the user input device.  The modification also merely substitutes one known location for determining user input of a device for another known location, namely the tip, yielding predictable results of moving the user input control point to the end of a user wand or device for tracking location data and controlling virtual input.  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horan et al. (US 2011/0210962 A1) in view of Mandella et al. (US 2012/0038549 A1) and Smoot et al. (US 2013/0002815 A1) and in further view of Kamba et al. (US 2014/0292653 A1).
Regarding claim 14, the limitations included from claim 13 are rejected based on the same rationale as claim 13 set forth above and incorporated herein.  Further regarding claim 14, Kamba discloses:
wherein the first user input comprises a button click on the input device (Fig. 17 and Par. 146 of Kamba: user instruction inputting section 23 achieved by two buttons which are a "mode switching button" and a "determination button"; Par. 150: For example, a user presses the mode switching button so that the user instruction inputting section 23 changes a mode from a "normal mode" to an "up-down/right-left mode")
	It would have been obvious to one of ordinary skill in the art to modify the virtual environment allowing user control of a virtual camera to obtain images within the virtual world provided by Horan, incorporating input control of a virtual object based on a handheld device movement in real world space as provided by Mandella, utilizing the tip of the device to obtain user input as provided by Smoot and by including the button control user interface as provided by Kamba, using known electronic interfacing and programming techniques. The modification results in an improved user interface by allowing easy access to user controls, such that a user can easily find an input using tactile responses rather than less direct visual graphics.  Furthermore, the modification merely substitutes one known type of user interface input button for another known type of user interface input button, yielding predictable results of providing a clickable button for performing a button-based operation within a virtual environment. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616